Citation Nr: 9920605	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-01 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDING OF FACT

The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability evaluation based on 
individual employability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.18 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is a plausible 
claim, one which is meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board also is satisfied that the RO has obtained 
all evidence necessary for an equitable disposition of the 
veteran's appeal.

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  The law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1998).  The issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §3.341(a), 4.19 (1998).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1998).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet.App. 
326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1998) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1998).  It is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (1998).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1998)

The record shows that the veteran was originally granted 
service connection for upper and lower motor neuron disorder 
in August 1973 and was assigned a 30 percent disability 
evaluation.  In November 1993, the RO recharacterized the 
disability and rated it separately as right upper extremity 
impairment secondary to motor neuron disease and right lower 
extremity impairment secondary to motor neuron disease.  The 
veteran was granted a 20 percent disability evaluation for 
each impairment, with a combined evaluation of 40 percent.  
In the most recent rating decision of December 1997, the RO 
increased the award for the right lower extremity impairment 
to 60 percent, resulting in a combined evaluation of 70 
percent.  Therefore, the veteran clearly meets the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a) 
(1998), as one of his disabilities has been rated at 60 
percent and his combined disability rating is 70 percent.

VA Hospital records from October 1993 diagnosed the veteran 
with Arnold-Chiari Malformation Type I.  The veteran was 
afforded a VA examination in September 1997.  The veteran 
provided a history of unemployment since 1991 due to his 
service-connected disabilities.  He claimed that he had left 
his last job because it required extensive walking and that 
he had since been turned down for employment numerous times.  
The veteran complained that his symptoms of weakness and 
muscle wasting of the right upper and lower extremities were 
worsening and that he had marked pain and dysfunction of the 
right hip.  He also complained of clumsiness, dropping 
objects with his right hand, giving way of his right leg, the 
inability to rise or squat without holding onto objects, and 
the inability to sit, stand, or walk for extended periods of 
time.

Upon examination, the veteran had a gait antalgic to the 
right, with the right leg and foot crossing scissor-fashion 
over the left extremity.  He had difficulty walking with a 
tandem gait.  As to the right hip, the femoral head did not 
rotate easily within the acetabulum and there was markedly 
limited internal and external rotation, as well as limitation 
of motion with pain for all movements.  Mild muscle wasting 
of the right forearm and decreased grip strength were 
observed.  There was marked muscle wasting of the right 
quadriceps, as well as wasting of the right calf.  The right 
foot dropped and inverted at rest.  The right lower extremity 
was hyperreflexic with abnormal deep tendon reflexes, 
including right ankle jerk.  The Babinski on the right was 
equivocal with flaring.  The veteran was diagnosed with 
Chiari I malformation, progressive muscle weakness, muscle 
dysfunction of the right upper and lower extremities, a right 
hemiparesis, and degenerative arthritis of the right hip.

VA outpatient records from April 1998 indicate that the 
veteran presented with degenerative joint disease of the 
right hip, headaches, and right ankle pain.  It was noted 
that he walked with a limp and that he had painful motion of 
the hip.  Records from May 1998 reflect that he was seen for 
complaints related to his hip and imbalanced walking.  It was 
observed that his right leg intermittently dragged.  He was 
assessed with right hemiparesis secondary to Arnold Chiari.  
It was recommended that he perform strengthening and range of 
motion exercises and that he receive instruction on how to 
use a cane.

In the veteran's written application for TDIU benefits, he 
reported that he had a Master's Degree and that he left his 
last job due to his service-connected disability.  Later, on 
his VA Form 9, he stated that his degree was in industrial 
technology and that he could not perform the necessary 
lifting for that occupation.  Employment information from the 
Eastern Kentucky University (Eastern) reflects that the 
veteran served as a laboratory technician from August 1986 to 
August 1989.  The University stated that the veteran had left 
for employment elsewhere.

Employment information from the E.D. Bullard Company 
(Bullard) indicates that the veteran had performed office 
work full-time from August 1989 to January 1991.  The company 
stated that the veteran had quit without notice.  Lay 
statements submitted in April 1998 from former coworkers of 
the veteran stated that they had worked with the veteran at 
Bullard and explained that the supervisor had yelled at and 
belittled the veteran.

Personnel records from the United States Postal Service 
disclose that the veteran was disqualified from employment 
due to his service-connected disabilities.  The clinical 
evaluation performed in January 1995 observed right upper 
extremity weakness, marked right lower extremity weakness, 
muscle wasting of the right leg, abnormal gait, and abnormal 
deep tendon reflexes.  The veteran's significant medical 
history was recorded as Arnold-Chiari malformation, 
neurological deficits of the lower and upper extremities, and 
bilateral hip degenerative joint disease.  It was noted that 
he had not worked for the past four years.  An April 1995 
letter stated that he was ineligible for the position of city 
carrier and a July 1995 letter stated that he was ineligible 
for the position of distribution clerk.  The post office 
physicians believed that the strenuous nature of the jobs 
would aggravate the veteran's disability.

The veteran appeared at a hearing before the RO in April 
1998.  He testified that his Master's Degree was in 
manufacturing management and that it qualified him for jobs 
related to plant management and supervision, and production 
or quality control.  However, he could not perform these jobs 
due to his inability to lift heavy equipment.  He also could 
not walk or stand for long periods of time, which may be 
required in a factory.  He had left his position as an 
electronics repairman at Eastern to acquire a Master's Degree 
and then left Bullard due to problems with his supervisor.  
He had been a production planner at Bullard but believed that 
his supervisor purposefully made him walk more because of his 
disability.  He stated that he might have kept his job at 
Bullard if he had a different supervisor.

The veteran then described the positions, the majority of 
which were related to production, for which he had been 
refused employment.  The veteran stated that he was fully 
capable of performing these jobs if someone gave him a chance 
and that his limitations were only that he could not do 
extensive walking and bending.  However, he was concerned 
that walking and standing were integral parts of being a 
factory supervisor.  He indicated that he could possibly 
perform sedentary work, depending on the circumstances.  The 
veteran's mother testified that he had difficulty helping her 
with yardwork and that he sometimes fell or could not get up 
from a squatting or kneeling position.

In summary, the Board finds that the veteran's service-
connected disabilities do not preclude him from securing 
gainful employment.  The evidence of record establishes that 
the veteran did not leave his two most recent places of 
employment due to his medical condition.  On the contrary, 
the employment records, the statements of coworkers, and the 
veteran's own testimony confirm that he left to pursue 
education and employment alternatives, and that he had a poor 
relationship with a supervisor.  The veteran has claimed that 
he can no longer perform production work, which is his field 
of expertise.  However, evidence that a veteran is unable to 
return to the type of position in which he was previously 
employed is not equivalent to evidence that the veteran is 
categorically unemployable.  Hodges v. Brown, 5 Vet.App. 375 
(1993).

Moreover, the veteran has indicated that he could perform 
production work if given the opportunity.  He apparently 
believes that no one will hire him because of the visibility 
of his medical condition, rather than due to the actual 
limitations imposed by his disability.  However, "the sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough...The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment".  Van Hoose v. Brown, 4 Vet.App. 361 (1993).

Finally, the Board notes that the veteran is an educated 
individual and apparently has skills that would enable him to 
work in an office environment.  In fact, he has testified 
that he could work at a sedentary occupation.  The Board 
recognizes that it cannot reject a claim for TDIU without 
evidence that the veteran could perform work that would be 
other than marginal.  See Friscia v. Brown, 7 Vet.App. 294 
(1995). See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
However, in this case, the Board finds that the veteran's 
educational and employment history, as well as his own 
testimony, has established that he could perform the 
necessary duties of gainful employment and that his service-
connected disabilities do not preclude him from employment.  
Therefore, the benefit sought on appeal must be denied.



ORDER

Entitlement to TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

